NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 7/5/2022. Currently, claims 1-8 and 11-22 are pending. Claims 9-10 have been cancelled. No claims have been withdrawn. New claims 21-22 have been added.

Information Disclosure Statement
The Information Disclosure Statements filed on 5/18/2022 and 6/8/2022 are being considered.

Drawings
The Replacement Drawings filed on 7/5/2022 are acceptable for examination.

Claims 1-8 and 11-22 are allowed.
Claims 9-10 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 7/5/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that Leitch does not teach or disclose, alone or in combination all the features of the claimed invention, including inter alia the first side lap extending from the first end to the first location and from the first edge to the second edge, and the second side lap extending from the second end to the second location and from the first edge to the second edge, as recited in claims 1, 14, 21 and 22. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635